Petition for Writ of Mandamus Denied and Memorandum Opinion filed August
12, 2003








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed August 12, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00753-CV
____________
 
IN RE DYNEGY, INC., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On July 1, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221; see also Tex. R. App. P. 52.  In its petition, relator
seeks to have this Court compel the Hon. Martha Hill Jamison, presiding judge
of the 55th District Court of Harris County, to grant its special exceptions,
abate the case, and stay or modify a discovery order filed in cause number
2002-21890, styled In re: Dynegy, Inc. Derivative
Litigation.  On July 2, 2002, this
Court stayed the trial court=s June 3, 2003, order with respect to those
portions that required relator to respond to
Plaintiffs= First Set of Interrogatories and
First Set of Requests for Production no later than the 3rd day of July, 2003,
pending resolution of this petition for writ of mandamus. 




Relator has not demonstrated it is entitled
to mandamus relief under these circumstances. 
We deny relator=s petition for writ of mandamus.  This Court=s July 2, 2003 order staying the
trial court=s June 3, 2003 discovery order is
lifted, and we order relator to respond to the
requested discovery ordered by the trial court within thirty days of the date
of this opinion.
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed August 12, 2003.
Panel consists of
Chief Justice Brister and Justices Fowler and Edelman.